Crosby, J.
While the employee was on the premises of his employer, and after leaving the building in which he worked and about to enter the one where the time clock was in order to ring out his time at noon, he was knocked down by a fellow workman who was pushed out of the doorway of that building by another employee, and received injuries for which he seeks compensation.
*476The claimant’s injuries were the result of fooling or horseplay of fellow employees, in which he took no part. The board member found that he “was the innocent victim of a friendly scrap between three other employees, one of whom was thrown out of the doorway, his body striking the claimant and throwing him to the ground, causing the injury to his shoulder and back.”
As he was on his way to the time clock during the noon hour' to ring out his time, it is obvious that his injuries were received in the course of his employment. The question remains whether the injuries arose out of his employment. It has been held by this court that, where an employee is injured as a result of fooling or play by employees in which he participates, such injury does not originate in any risk connected with, and caused by, his employment; and that such injury does not arise out of the employment within the meaning of the workmen’s compensation act. Moore’s Case, 225 Mass. 258. The precise question presented by this record is, whether an injury received by an employee in the course of his employment, as the result of fooling or play by other employees in which he takes no part, can be said to have arisen out of the employment. While this issue has been decided in other jurisdictions, it has not been directly adjudicated by this court.
It is clear that there was no causal connection between the employment and the injury. The injury did not arise because' the employee was exposed by the nature of his employment to some peculiar danger, it did not follow as a natural incident of his work, and it does not appear “to have had its origin in a risk connected with the employment, and to have flowed from that source as a rational conséquence.” McNicol’s Case, 215 Mass. 497, 499. The interpretation of the workmen’s compensation act enunciated in the case last cited when applied to the facts in the present case makes it plain that the injury to the claimant cannot be said to have arisen out of his employment. The pushing of Wallet out of the doorway by other employees and against the claimant, assuming it was a wrongful act, was not within the scope of his employment. Such acts, whether done in a spirit of play or from a malicious motive, have no relation whatever to the employment; and they are wholly outside the scope of the employment of those who caused the injury.
*477The weight of authority in England and in this country is in harmony with the result we have reached. Armitage v. Lancashire & Yorkshire Railway, [1902] 2 K. B. 178. Fitzgerald v. Clarke & Son, 1 B. W. C. C. 197. Craske v. Wigan, 2 B. W. C. C. 35. Wilson v. Laing, 2 B. W. C. C. 118. Blake v. Head, 5 B. W. C. C. 303. Hulley v. Moosbrugger, 88 N. J. L. 161. Federal Rubber Manuf. Co. v. Havolic, 162 Wis. 341. Chicago v. Industrial Commission, 292 Ill. 406. Tarpper v. Weston-Mott Co. 200 Mich. 275. Coronado Beach Co. v. Pillsbury, 172 Cal. 682. Pierce v. Boyer-Van Kuran Lumber & Coal Co. 99 Neb. 321. See Rayner v. Sligh Furniture Co. 180 Mich. 168.
The cases of Craske v. Wigan, supra, Plumb v. Cobden Flour Mills Co. Ltd. 7 B. W. C. C. 1, Simpson or Thom v. Sinclair, 10 B. W. C. C. 220, cited in the majority decision of the Industrial Accident Board, are not at variance with the conclusion which we have reached. Willis v. State Industrial Commission, 78 Okla. 216, and other cases cited in the decision, so far as they are contrary to the result arrived at in the case at bar, we cannot follow.
Cases which hold that an injury resulting from acts of a fellow employee who was known by the employer as a man of dangerous disposition, or who was known to be given to play or fooling, have no application to the present case. McNicol’s Case, supra. See also Reithel's Case, 222 Mass. 163; Cranney’s Case, 232 Mass. 149; Marshall v. Baker-Vawter Co. 206 Mich. 466; William Baird & Co. Ltd. v. M’Graw, 13 B. W. C. C. 233.
As the evidence did not warrant a finding that the claimant’s injuries arose out of his employment, the decree must be reversed and a decree entered in favor of the insurer.

So ordered.